IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,435-02


EX PARTE RONNIE RUBIO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2003-0197-B
IN THE 158TH DISTRICT COURT FROM DENTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated robbery and sentenced to twenty-seven years' imprisonment for each count.  The Second
Court of Appeals affirmed his conviction and sentence.  Rubio v. State, No. 02-03-0477-CR (Tex.
App.-Fort Worth, August 24, 2004).  
	The trial court recommended that relief be denied.  This Court does not adopt the trial court's
conclusions of law numbers three and six.  Based on the trial court's other findings of fact and
conclusions of law, as well as this Court's independent review of the entire record, we deny relief.

Filed: February 16, 2011
Do not publish